Citation Nr: 1602643	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  15-03 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for acute myelogenous leukemia (previously rated as myelodysplastic syndrome), to include as a result of exposure to herbicides.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to an effective date prior to May 21, 2001, for the award of service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran had active service from October 1946 to February 1948, and July 1952 to November 1973.  The Veteran died in September 2010 and the appellant is the Veteran's surviving spouse.  The appellant has been accepted as a substitute claimant for purposes of processing the claims to completion pursuant to 38 U.S.C.A. § 5121A (West 2014).  See January 2016 Letter to Appellant.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In the October 2011 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for coronary artery disease (CAD) with a 60 percent evaluation, effective February 16, 2005.  The appellant did not appeal this determination in her Notice of Disagreement (NOD).  See NOD received by VA in September 2012.  

The appellant's representative asserts that the matter of entitlement to a total disability evaluation based upon individual unemployability (TDIU) is before the Board.  He asserts that due to the 60 percent evaluation awarded for CAD in the October 2011 with no clear mention of the Veteran having worked since his discharge, raises the matter of entitlement to a TDIU.  A claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).

Entitlement to a TDIU is not before the Board.  As the appellant did not file a NOD with respect to the evaluation of CAD in the October 2011 rating decision, but rather only the issues of entitlement to service connection for acute myelogenous leukemia (previously rated as myelodysplastic syndrome), to include as a result of exposure to herbicides, and entitlement to service connection for the cause of the Veteran's death.  The filing of a NOD is mandatory to confer jurisdiction upon the Board.  See 38 C.F.R. §§ 20.200, 20.201 (2015); see also Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).  Thus, the matter of entitlement to a TDIU will not be addressed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran died in September 2010.  His death certificate lists the cause of death as acute non-lymphocytic leukemia.  The appellant is his surviving spouse.  She seeks entitlement to service connection for the cause of his death, as well as service connection for acute myelogenous leukemia (AML), a.k.a. acute non-lymphocytic leukemia.  She asserts that the Veteran's leukemia and death are the result of presumed or actual exposure to herbicides during the Veteran's service in Vietnam.  38 U.S.C.A. § 1116(a)(3)(West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  

The late Veteran's AML is not a disease subject to presumptive service connection due to exposure to herbicides.  As is relevant here, if a veteran was exposed to an herbicide agent during active military service, the following diseases shall be service-connected, subject to the requirements of 38 C.F.R. § 3.307(a), even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, all chronic B-cell leukemias, Type II diabetes mellitus, Hodgkin's disease, ischemic heart disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. § 3.309(e) (2015).  

Notwithstanding the fact that the Veteran's AML is not a disease subject to presumptive service connection, the claim can still be substantiated on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312.  

There is no doubt that AML is the cause of the Veteran's death, and evidence of record indicates that the Veteran's AML may be attributable to his exposure to herbicides in Vietnam.  See January 28, 2005, letter from M.S.P., M.D., and January 10, 2014, letter from H.J.S., M.D.  The appellant also notes exposure to benzene, solvents and engine exhaust in service, and that these exposures played a role in the Veteran's death.  The appellant also asserts that service-connected disability, to include CAD, type II diabetes mellitus and degenerative disc disease (DDD) of the lumbar spine contributed to the cause of the Veteran's death in that they affected his general soundness and ability to resist the disease, and affected the choice of therapy.  Thus, a VA opinion is necessary.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran had two periods of active service from October 1946 to February 1948, and July 1952 to November 1973.  A review of the claims file discloses service records for the second period of service, but not the first.  The case must be remanded to attempt to obtain the Veteran's service records.  VA has a duty to make as many requests as necessary to obtain records in the custody of a Federal department or agency unless concluding they do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).

Lastly, the appellant's representative points out in an October 2015 Written Brief Presentation that the late Veteran had filed a timely NOD in April 2002 with respect to a January 2002 rating decision that awarded service connection for bilateral hearing loss effective May 21, 2001.  He also correctly notes that no Statement of the Case (SOC) was ever issued with respect to this NOD.  When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus a remand is required for issuance of an SOC and to provide the appellant the opportunity to perfect an appeal. 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26;  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain service treatment records associated with the Veteran's period of service from October 1946 to February 1948 and associate them with the claims file.  Perform any and all follow-up as necessary, and document negative results.  Any negative search results should be noted in the record and communicated to the appellant pursuant to 38 C.F.R. § 3.159(e).

2.  After the development directed above has been completed to the extent possible, refer the claims file and a copy of this remand to an appropriate clinician.

The clinician should opine as to whether it is at least as likely as not (50 percent probability or more) that acute myelogenous leukemia, which according to the death certificate immediately caused the Veteran's death, is related to active service.  Please provide a complete explanation for the opinion.  In offering any opinion, the examiner should consider that the late Veteran is presumed to have been exposed to herbicides by virtue of his service in Vietnam.  Relevant points addressed by the clinician may include, but are not limited to, why the clinician finds studies persuasive or unpersuasive, whether the Veteran has other risk factors for developing acute myelogenous leukemia, and whether it manifested in an unusual manner.  The examiner should also consider the reports of in-service exposure benzene, solvents and engine exhaust. 

The clinician is also requested to determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected CAD, type II diabetes mellitus and DDD of the lumbar spine, either caused the Veteran's death, or contributed to cause death (i.e., that they contributed substantially or materially; that they combined to cause death; that they aided or lent assistance to the production of death), to include consideration of the effects these disabilities had on his general soundness and ability to resist the leukemia, and how such affected his choice of therapy.  Please provide a complete explanation for the opinion.

Lastly, the clinician is asked to explain fully the reasons behind any opinions offered.  The clinician is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the clinician's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

4.  Issue a SOC regarding the issue of entitlement to an earlier effective date for the award of service connection for bilateral hearing loss.  Advise the appellant of the procedural requirements to continue an appeal of each issue.  If a substantive appeal is timely filed with regard to this matter, the perfected issue should be certified to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

